Title: To George Washington from Eliza Harriot O’Connor, 17 June 1788
From: O’Connor, Eliza Harriot
To: Washington, George



Sir
Alexandria June 17th 1788

When Mr O’Connor had the honor of dining with you before I opened the Academy for young Ladies in Alexandria you was kind enough not only to express your approbation of the Institution but likewise your wish for its perminancy and support,

and intimated likewise that you would have no objection to be one of the visitors at the Examinations.
Impressed with an Idea of the goodness and benevolence of your heart, and its wishes for the promotion and encouragement of seminaries of Learning in the United States, I most earnestly request your attendance on Tuesday the 24th Instant to the first Examination, when I trust I shall prove myself not unworthy yours or Mrs Washingtons patronage.
If Mr O’Connors attention to the history of America permitted him to be in Alexandria he would do himself the honor to request this favor in person—but his engagement to the public respecting that work which he looks upon to be indispensible prevents his attendance here.
Your presence Sir will be a sanction to this arduous undertaking, and will be conferring a very essential obligation, on Sir your obliged and most Obedient Hum. Sert

Eliza Harriot O’Connor

